DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    	In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
    	The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

Priority
 2.	  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 04/08/2021, 05/06/2021 and 12/01/2021 is being considered by the Examiner.

Disposition of the Claims
4.	The instant application was effectively filed on April 08, 2021, wherein claims 1-13 are pending.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

5.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a.         “a display control section adapted to generate….and to display….”, “the display control section is adapted to  change….”, “the display control section specifies….” in claim 1.

b.         “the display control section specifies…..” in claim 3.

c.         “the display control section continuously changes ….” in claim 4.

d.         “the display control section continuously generates ….” in claim 4.

display control section moves ….” in claim 6.

Furthermore, of all claim limitations a-e which invokes 112(f), structural support is provided as detailed in Applicants specification disclosure.
Regarding “display control section”, see FIG. 7; display control section corresponds to a CPU as discussed in Para. [0038] and [0050-0056].

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
6.	Claim 13, recites “A non-transitory, computer readable storage medium containing a computer program,….”  is objected to because of the following informalities:  claim should be  .  Appropriate correction is required.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine 

Claim Comparison Table #1
Claims of Present Application# 17,225,203
Claims of Patent Application# 11,042,038 B2
1 and 7. A display control apparatus comprising: a display control section adapted to generate virtual space images by specifying from among a plurality of viewpoint positions and a plurality of directions of line of sight in the virtual space, and to display the virtual space images on a head-mounted display, wherein: the display control section is adapted to change from a currently selected viewpoint position among the plurality of viewpoint positions to a newly selected viewpoint position among the plurality of viewpoint positions, which is selected in accordance with operation by a user, when generating the virtual space images in 

3. The display control apparatus of claim 1, wherein, when generating the virtual space images in response to changing to the newly selected viewpoint position, the display control section specifies the new direction of line of sight in a direction toward the first position in the virtual space even while moving the viewpoint position.

A display control apparatus comprising: a 

display control section adapted to generate a 

virtual space image by specifying a viewpoint 

position and a direction of line of sight and 

display the virtual space image on a head-

mounted display;  and a viewpoint position 

control section adapted to move 

the viewpoint position in accordance with a 

position of the head-mounted display, wherein 

the viewpoint position control section moves 

the viewpoint position to a greater extent when 

the head-mounted display is moved 

horizontally than when the head-mounted 

display is moved perpendicularly, and 



mounted display is moved in a given 

direction, and when the position of the head-

mounted display reaches a third 

position, the viewpoint position control section 

causes the viewpoint position 

to jump from a fourth position to a fifth 

position, and when the head-mounted 

display is moved in a direction opposite to the 

given direction, and when the 

position of the head-mounted display reaches a 

sixth position, the viewpoint 

position control section causes the viewpoint 

position to jump from the fifth 

position to the fourth position;  and (ii) when 

the head-mounted display is 

moved, the viewpoint position control section 

converts such movement into a 

given movement direction and moves the 

viewpoint position in response to an 

amount of travel in the given movement 

direction. 

2.  The display control apparatus of claim 1, 

wherein: the display control section is adapted 

to generate the virtual space image of a virtual 

space by selecting the viewpoint position, 

among a plurality of viewpoint positions in 

the virtual space, and the direction of line of 

sight, among a respective plurality of 

directions of line of sight in the virtual space at 

each viewpoint position of the plurality of 

viewpoint positions, and the display control 

section changes the selected viewpoint position 

to a new viewpoint position determined from 

among the plurality of viewpoint positions in 

accordance with an attitude of the head-

mounted display, and when the selected 

viewpoint position is changed to the new 

viewpoint position, the display control section 

specifies, as a new direction of line of sight 

among the respective plurality of directions of 

line of sight at the new viewpoint position, a 

direction in which a previous position in the 

virtual space is seen from the new viewpoint 

position. 
 


 3.  The display control apparatus of claim 1, 

wherein when the viewpoint position is 

changed, the display control section 

continuously moves the viewpoint position in a 

linear or curved manner from the viewpoint 

position to the new viewpoint position. 
 
    

6 and 12. The display control apparatus of claim 1, wherein, when the head-mounted display is moved by an amount equal to or more than a given amount, or is moved at a speed equal to or more than a given speed, the display control section moves the currently selected viewpoint position to a second viewpoint position among the plurality of viewpoint positions in the virtual space.
4.  The display control apparatus of claim 1, 

wherein when the head-mounted display is 

moved by an amount equal to or more than a 

given amount or at a speed equal to or more 

than a given speed, the display control section 

moves the viewpoint position to a second 

position in the virtual space.


Although the claims at issue are not identical, they are not patentably distinct from each other because claim as shown in table#1 above of present application No. 17,225,203 is similar No. 11,042,038 B2, as shown in the claim comparison table #1 above. 

Claim Comparison Table #1
Claims of Present Application# 14/496921
Claims of Patent Application# 11,042,038 B2
13. A non-transitory, computer readable storage medium containing a computer program, which when executed by a computer, causes the computer to perform a display control method by carrying out actions, comprising: generating virtual space images by specifying from among a plurality of viewpoint positions and a plurality of directions of line of sight in the virtual space; and displaying the virtual space images on a head-mounted display, wherein: the generating includes changing from a currently selected viewpoint position among the plurality of viewpoint positions to a newly selected viewpoint position among the plurality of viewpoint positions, which is selected in accordance with operation by a user, when generating the virtual space images in response to changing to the newly selected viewpoint position, the generating includes specifying, as a new direction of line of sight among the plurality of directions of line of sight, a direction in which a first position in the virtual space is seen from the newly selected viewpoint position, and at least some of the plurality of viewpoint positions are separated from each other.
A display control apparatus comprising: a 

display control section adapted to generate a 

virtual space image by specifying a viewpoint 

position and a direction of line of sight and 

display the virtual space image on a head-

mounted display;  and a viewpoint position 

control section adapted to move 

the viewpoint position in accordance with a 

position of the head-mounted display, wherein 

the viewpoint position control section moves 

the viewpoint position to a greater extent when 

the head-mounted display is moved 

horizontally than when the head-mounted 

display is moved perpendicularly, and 

wherein at least one of: (i) when the head-

mounted display is moved in a given 



mounted display reaches a third 

position, the viewpoint position control section 

causes the viewpoint position 

to jump from a fourth position to a fifth 

position, and when the head-mounted 

display is moved in a direction opposite to the 

given direction, and when the 

position of the head-mounted display reaches a 

sixth position, the viewpoint 

position control section causes the viewpoint 

position to jump from the fifth 

position to the fourth position;  and (ii) when 

the head-mounted display is 

moved, the viewpoint position control section 

converts such movement into a 

given movement direction and moves the 

viewpoint position in response to an 

amount of travel in the given movement 

direction. 

    2.  The display control apparatus of claim 1, 

wherein: the display control section is adapted 

to generate the virtual space image of a virtual 

space by selecting the viewpoint position, 

among a plurality of viewpoint positions in 

the virtual space, and the direction of line of 

sight, among a respective plurality of 

directions of line of sight in the virtual space at 

each viewpoint position of the plurality of 

viewpoint positions, and the display control 

section changes the selected viewpoint position 

to a new viewpoint position determined from 

among the plurality of viewpoint positions in 

accordance with an attitude of the head-

mounted display, and when the selected 

viewpoint position is changed to the new 

viewpoint position, the display control section 

specifies, as a new direction of line of sight 

among the respective plurality of directions of 

line of sight at the new viewpoint position, a 

direction in which a previous position in the 

virtual space is seen from the new viewpoint 

position. 
 



Claim 13 of co-pending application 17,225,203 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of Patent Application No. 11,042,038 B2 in view of Inomata US PG-PUB 20170076497 A1 (hereinafter Inomata).
Patent Application No. 11,042,038 B2 teaches all limitation as presented in claim 13 of co-pending application 17,225,203, but fails to disclose “A non-transitory, computer readable storage medium containing a computer program, which when executed by a computer, causes the computer to perform a display control method by carrying out action”, as disclosed in claim 13 of co-pending application 17,225,203.
However, Inomata teaches A non-transitory, computer readable storage medium containing a computer program (See Fig. 4a, 4b abstract and Para. [0065], A non-transitory computer readable medium for storing instructions), which when executed by a computer, causes the computer to perform a display control method by carrying out action (Para. [0079]),
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to modify the teachings of the patent application 11,042,038 B2 by incorporating a memory which stores instructions as taught by Inomata for controlling overall operation of the device.

This is a provisional obviousness-type double patenting.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claim(s) 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inomata US PG-PUB 20170076497 A1 (hereinafter Inomata).
Regarding claim 1, Inomata teaches A display control apparatus (Fig. 4a and 4b), comprising: a display control section adapted to generate virtual space images by specifying from among a plurality of viewpoint positions (Fig. 4a, 4b and Para.[0065]-[0069]; a direction toward the center of the field of view photographed from the virtual camera is a direction of a line of sight, and virtual viewpoints 10 and 10' are indicated by dots in a central portion of the field-of-view image as an example.  A board object 40, which is in the center of FIG. 4(a), and various other three-dimensional objects are arranged in the field-of-view image.  Three-dimensional virtual space information about the arrangement of the three-dimensional objects, which includes object information and position information, is stored in a memory.  The HMD program generates a field-of-view image in association with the three-dimensional virtual space information in response to a change in direction of a line of sight that is caused by the movement of the HMD) and a plurality of directions of line of sight in the virtual space (Para. [0065]-[0069];  A three-dimensional guiding object 20, which has the three-dimensional shape of an arrow (.fwdarw.), is placed and displayed in the three-dimensional space as illustrated in FIG. 4(a).  The three-dimensional guiding object 20' is displayed in FIG. 4(b).  The three-dimensional guiding object 20, which has directivity in the three-dimensional space, points toward a generally left and far-side direction in FIG. 4(a); and three-dimensional guiding object 20' points downward in FIG. 4(b).  The guiding object 20 is placed dynamically by calculating the position and direction of the guiding object 20 in the three-dimensional virtual space so that the guiding object 20 follows the movement of the HMD, namely, the movement of the line of sight), and to display the virtual space images on a head-mounted display (Fig. 4a, 4b and Para. [0065]-[0069]), wherein: the display control section is adapted to change from a currently selected viewpoint position among the plurality of viewpoint positions to a newly selected viewpoint position among the plurality of viewpoint positions, which is selected in accordance with operation by a user (Fig. 4a, 4b and Para. [0065]-[0069]; The HMD program generates a field-of-view image in association with the three-dimensional virtual space information in response to a change in direction of a line of sight that is caused by the detected tilt of the HMD), when generating the virtual space images in response to changing to the newly selected viewpoint position (Fig. 4a, 4b), the display control section specifies, as a new direction of line of sight among the plurality of directions of line of sight, a direction in which a first position in the virtual space is seen from the newly selected viewpoint position (Fig. 4a, 4b and Para. [0065]-[0069]; illustrates new viewpoint position as well as direction of line of sight based on change detected in movement of the HMD), and at least some of the plurality of viewpoint positions are separated from each other (Fig. 4a and 4b; viewpoint 10 and 10’ are not in the same position thus they are separated from each other).


    PNG
    media_image1.png
    603
    815
    media_image1.png
    Greyscale

Regarding claim 2, Inomata teaches The display control apparatus of claim 1, Inomata further teaches wherein at least some of plurality of viewpoint positions are indicated by a respective marker (Fig. 4a and 4b; circular marking is used to indicate viewpoint position corresponds to claimed markers).

Regarding claim 3, Inomata teaches The display control apparatus of claim 1, Inomata further teaches wherein, when generating the virtual space images in response to changing to the newly selected viewpoint position (Fig. 4a, 4b and Para. [0065]-[0069]; The HMD program generates a field-of-view image in association with the three-dimensional virtual space information in response to a change in direction of a line of sight that is caused by the detected tilt of the HMD), the display control section specifies the new direction of line of sight in a direction toward the first position in the virtual space even while moving the viewpoint position (Fig. 4a, 4b and Para. [0065]-[0069]; illustrates new viewpoint position as well as direction of line of sight based on change detected in movement of the HMD).

Regarding claim 4, Inomata teaches The display control apparatus of claim 1, Inomata further teaches wherein, when generating the virtual space images in response to changing to the newly selected viewpoint position, the display control section continuously changes among a set of the plurality of viewpoint positions from the currently selected viewpoint position to the newly selected viewpoint position in a linear or curved manner (Fig. 4a, 4b and Para. [0065]-[0069]; viewpoint moves in vertical direction is linear position).

Regarding claim 5, Inomata teaches The display control apparatus of claim 4, Inomata further teaches wherein the display control section continuously generates the virtual space images in response to the continuously change among the set of the plurality of viewpoint positions to create the appearance of smooth motion top the user in moving from the currently selected viewpoint position the newly selected viewpoint position (Fig. 4a, 4b, 7a and 7b and Para. [0068]-[0078]; The motion of the guiding object have movement characteristics that depend on an angle between the direction of the line of sight and the direction of the target object.  With the guiding object 20 placed in this manner, the guiding object 20 smoothly moves three dimensionally by following the line of sight whereas the viewpoint positon changes from a previous position as shown in Fig. 7a to a new position as shown in Fig. 7b).

Regarding claim 6, Inomata teaches The display control apparatus of claim 1, Inomata further teaches wherein, when the head-mounted display is moved by an amount equal to or more than a given amount, or is moved at a speed equal to or more than a given speed, the display control section moves the currently selected viewpoint position to a second viewpoint position among the plurality of viewpoint positions in the virtual space (Para. [0061]-[0069]; movement of HMD is based on a defined angle and speed).

Regarding claim 7, Inomata teaches A display control method (i.e. Fig. 9), comprising: generating virtual space images by specifying from among a plurality of viewpoint positions (Fig. 4a, 4b and Para.[0065]-[0069]; a direction toward the center of the field of view photographed from the virtual camera is a direction of a line of sight, and virtual viewpoints 10 and 10' are indicated by dots in a central portion of the field-of-view image as an example.  A board object 40, which is in the center of FIG. 4(a), and various other three-dimensional objects are arranged in the field-of-view image.  Three-dimensional virtual space information about the arrangement of the three-dimensional objects, which includes object information and position information, is stored in a memory.  The HMD program generates a field-of-view image in association with the three-dimensional virtual space information in response to a change in direction of a line of sight that is caused by the movement of the HMD) and a plurality of directions of line of sight in the virtual space (Para. [0065]-[0069];  A three-dimensional guiding object 20, which has the three-dimensional shape of an arrow (.fwdarw.), is placed and displayed in the three-dimensional space as illustrated in FIG. 4(a).  The three-dimensional guiding object 20' is displayed in FIG. 4(b).  The three-dimensional guiding object 20, which has directivity in the three-dimensional space, points toward a generally left and far-side direction in FIG. 4(a); and three-dimensional guiding object 20' points downward in FIG. 4(b).  The guiding object 20 is placed dynamically by calculating the position and direction of the guiding object 20 in the three-dimensional virtual space so that the guiding object 20 follows the movement of the HMD, namely, the movement of the line of sight); and displaying the virtual space images on a head-mounted display (Fig. 4a, 4b and Para. [0065]-[0069]), wherein: the generating includes changing from a currently selected viewpoint position among the plurality of viewpoint positions to a newly selected viewpoint position among the plurality of viewpoint positions (Fig. 4a, 4b), which is selected in accordance with operation by a user (Fig. 4a, 4b and Para. [0065]-[0069]; The HMD program generates a field-of-view image in association with the three-dimensional virtual space information in response to a change in direction of a line of sight that is caused by the detected tilt of the HMD), when generating the virtual space images in response to changing to the newly selected viewpoint position, the generating includes specifying, as a new direction of line of sight among the plurality of directions of line of sight, a direction in which a first position in the virtual space is seen from the newly selected viewpoint position (Fig. 4a, 4b and Para. [0065]-[0069]; illustrates new viewpoint position as well as direction of line of sight based on change detected in movement of the HMD), and at least Fig. 4a and 4b; viewpoint 10 and 10’ are not in the same position thus they are separated from each other).


    PNG
    media_image1.png
    603
    815
    media_image1.png
    Greyscale

Regarding claim 8, Inomata teaches The display control method of claim 7, Inomata further teaches wherein at least some of plurality of viewpoint positions are indicated by a respective marker (Fig. 4a and 4b; circular marking is used to indicate viewpoint position corresponds to claimed markers).

Regarding claim 9, Inomata teaches The display control method of claim 7, Inomata further teaches wherein the specifying the new direction of line of sight is in a direction toward Fig. 4a, 4b and Para. [0065]-[0069]; illustrates new viewpoint position as well as direction of line of sight based on change detected in movement of the HMD).

Regarding claim 10, Inomata teaches The display control method of claim 7, Inomata further teaches wherein, when generating the virtual space images in response to changing to the newly selected viewpoint position, the generating includes continuously changing among a set of the plurality of viewpoint positions from the currently selected viewpoint position to the newly selected viewpoint position in a linear or curved manner (Fig. 4a, 4b and Para. [0065]-[0069]; viewpoint moves in vertical direction is linear position).

Regarding claim 11, Inomata teaches The display control method of claim 10, Inomata further teaches wherein the generating includes continuously generating the virtual space images in response to the continuously changing among the set of the plurality of viewpoint positions to create the appearance of smooth motion top the user in moving from the currently selected viewpoint position the newly selected viewpoint position (Fig. 4a, 4b, 7a and 7b and Para. [0068]-[0078]; The motion of the guiding object have movement characteristics that depend on an angle between the direction of the line of sight and the direction of the target object.  With the guiding object 20 placed in this manner, the guiding object 20 smoothly moves three dimensionally by following the line of sight whereas the viewpoint positon changes from a previous position as shown in Fig. 7a to a new position as shown in Fig. 7b).

Regarding claim 12, Inomata teaches The display control method of claim 7, Inomata further teaches wherein, when the head-mounted display is moved by an amount equal to or more than a given amount, or is moved at a speed equal to or more than a given speed, the generating includes moving the currently selected viewpoint position to a second viewpoint position among the plurality of viewpoint positions in the virtual space (Para. [0061]-[0069]; movement of HMD is based on a defined angle and speed).

Regarding claim 13, Inomata teaches A non-transitory, computer readable storage medium containing a computer program (See Fig. 4a, 4b abstract and Para. [0065], A non-transitory computer readable medium for storing instructions), which when executed by a computer, causes the computer to perform a display control method by carrying out action (Para. [0079]), comprising: generating virtual space images by specifying from among a plurality of viewpoint positions (Fig. 4a, 4b and Para.[0065]-[0069]; a direction toward the center of the field of view photographed from the virtual camera is a direction of a line of sight, and virtual viewpoints 10 and 10' are indicated by dots in a central portion of the field-of-view image as an example.  A board object 40, which is in the center of FIG. 4(a), and various other three-dimensional objects are arranged in the field-of-view image.  Three-dimensional virtual space information about the arrangement of the three-dimensional objects, which includes object information and position information, is stored in a memory.  The HMD program generates a field-of-view image in association with the three-dimensional virtual space information in response to a change in direction of a line of sight that is caused by the movement of the HMD) and a plurality of directions of line of sight in the virtual space (Para. [0065]-[0069];  A three-dimensional guiding object 20, which has the three-dimensional shape of an arrow (.fwdarw.), is placed and displayed in the three-dimensional space as illustrated in FIG. 4(a).  The three-dimensional guiding object 20' is displayed in FIG. 4(b).  The three-dimensional guiding object 20, which has directivity in the three-dimensional space, points toward a generally left and far-side direction in FIG. 4(a); and three-dimensional guiding object 20' points downward in FIG. 4(b).  The guiding object 20 is placed dynamically by calculating the position and direction of the guiding object 20 in the three-dimensional virtual space so that the guiding object 20 follows the movement of the HMD, namely, the movement of the line of sight); and displaying the virtual space images on a head-mounted display (Fig. 4a, 4b and Para. [0065]-[0069]), wherein: the generating includes changing from a currently selected viewpoint position among the plurality of viewpoint positions to a newly selected viewpoint position among the plurality of viewpoint positions, which is selected in accordance with operation by a user (Fig. 4a, 4b and Para. [0065]-[0069]; The HMD program generates a field-of-view image in association with the three-dimensional virtual space information in response to a change in direction of a line of sight that is caused by the detected tilt of the HMD), when generating the virtual space images in response to changing to the newly selected viewpoint position (Fig. 4a and 4b), the generating includes specifying, as a new direction of line of sight among the plurality of directions of line of sight, a direction in which a first position in the virtual space is seen from the newly selected viewpoint position (Fig. 4a, 4b and Para. [0065]-[0069]; illustrates new viewpoint position as well as direction of line of sight based on change detected in movement of the HMD), and at least some of the plurality of viewpoint positions are separated from each other (Fig. 4a and 4b; viewpoint 10 and 10’ are not in the same position thus they are separated from each other).

Conclusion
9.	Particular paragraphs and figures of the identified references have been cited for applicant's convenience. Although the specific citations applied to specific limitations are representative of the teachings in the art, other passages and figures of the cited references may apply as well. It is respectfully requested that applicant, in preparing any response, fully consider the references in their entirety as potentially teaching all or part of the claimed invention. Similarly, any cited passage should be considered in light of other relevant passages previously or subsequently cited in the office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/AMY ONYEKABA/Primary Examiner, Art Unit 2628